Case 1:20-cv-02130-JEB Document 26 Filed 05/27/21 Page 1of1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Fraternal Order of Police, Metropolitan Police
Department Labor Committee, D.C. Police Union

 

 

Plaintiff
Vs. Civil Action No._1:20C¥-02130-JEB
District of Columbia, et al.
Defendant
NOTICE OF APPEAL
Notice is hereby given this 27th day of May ,20_21___, that

Plaintiff Fraternal Order of Police, Metropolitan Police Department Labor Committee, D.C. Police Union

hereby appeals to the United States Court of Appeals for the District of Columbia Circuit from
the judgments of this Court entered on the 14th day of May, 2021, and the 4th day of November, 2020,

in favor of Defendant District of Columbia, et al.

against said Plaintiff Fraternal Order of Police, Metropolitan Police Labor Committee, D.C. Police Union

Sersp

Anthony M. Conti

D.C. Bar No.: 479152

36 South Charles Street, Suite 2501
Baltimore, Maryland 21201

(410) 837-6999

 

(Pursuant to Rule 4(a) of the Federal Rules of Appellate Procedure a notice of appeal in a civil action
must be filed within 30 days after the date of entry of judgment or 60 days if the United States or
officer or agency is a party)

CLERK Please mail copies of the above Notice of Appeal to the following at the addresses indicated:

Fernando Amarillas, Esq.

Pamela Disney, Esq.

D.C. Office of Attorney Generali
400 Sixth Street, NW, Suite 10100
Washington, DC 20001
